Title: To Alexander Hamilton from George Washington, 16 April 1783
From: Washington, George
To: Hamilton, Alexander



Head Quarters [Newburgh, New York] 16th April 1783
Sir

I have received your letter of the 9th instant in behalf of a Committee of Congress, requestg my Sentiments upon the military Department of a Peace Establishment.
As this Discussion will involve a variety of Considerations, & these of very great Importance, The Committee will indulge me in a little Time to collect & concenter my Ideas on this Subject & they may depend on my communicating them in the best Manner I am able & at the earliest period in my power.
I am &c
Colo Hamilton—in Congress
